UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03140 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin 39-0508315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 West Hamilton Avenue Eau Claire, Wisconsin (Address of principal executive offices) (Zip Code) (715) 737-2625 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 6, 2013 Common Stock, $100 par value 933,000 shares Northern States Power Company (a Wisconsin corporation) meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format specified in General Instruction H (2) to such Form 10-Q. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item l— Financial Statements (Unaudited) 3 Item 2— Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 4— Controls and Procedures 19 PART II — OTHER INFORMATION Item 1— Legal Proceedings 20 Item 1A — Risk Factors 20 Item 4— Mine Safety Disclosures 20 Item 5— Other Information 20 Item 6— Exhibits 20 SIGNATURES 21 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin).NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Southwestern Public Service Company, a New Mexico corporation (SPS); Public Service Company of Colorado, a Colorado corporation (PSCo); and NSP-Wisconsin.NSP-Minnesota, NSP-Wisconsin, PSCo and SPS are also referred to collectively as utility subsidiaries.Additional information on Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — ­FINANCIAL STATEMENTS NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating revenues Electric $ $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power, non-affiliates Purchased power, affiliates Cost of natural gas sold and transported Operating and maintenance expenses Conservation program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $381 and $426, respectively Allowance for funds used during construction — debt ) ) Total interest charges and financing costs Income before income taxes Income taxes Net income $ $ See Notes to Consolidated Financial Statements 3 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Net income $ $ Other comprehensive income Derivative instruments: Reclassification of losses to net income, net of tax of $13 for each of the three months ended March 31, 2013 and 2012 19 19 Other comprehensive income 19 19 Comprehensive income $ $ See Notes to Consolidated Financial Statements 4 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands) Three Months Ended March 31 Operating activities Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Net derivative losses 31 32 Changes in operating assets and liabilities: Accounts receivable ) ) Accrued unbilled revenues Inventories Other current assets Accounts payable ) ) Net regulatory assets and liabilities Other current liabilities Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) Change in other noncurrent liabilities 50 ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Other, net ) Net cash used in investing activities ) ) Financing activities (Repayments of) proceeds from short-term borrowings, net ) Proceeds from notes payable to affiliate - 50 Repayments of long-term debt ) ) Capital contributions from parent - Dividends paid to parent ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest (net of amounts capitalized) $ ) $ ) Cash received (paid) for income taxes, net ) Supplemental disclosure of non-cash investing transactions: Property, plant and equipment additions in accounts payable $ $ See Notes to Consolidated Financial Statements 5 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands, except share and per share data) March 31, 2013 Dec. 31, 2012 Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Accrued unbilled revenues Inventories Regulatory assets Prepaid taxes Deferred income taxes - Prepayments and other Total current assets Property, plant and equipment, net Other assets Regulatory assets Other investments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt Notes payable to affiliates Accounts payable Accounts payable to affiliates Dividends payable to parent Regulatory liabilities Environmental liabilities Accrued interest Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Environmental liabilities Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingencies Capitalization Long-term debt Common stock — 1,000,000 shares authorized of $100 par value; 933,000 shares outstanding at March 31, 2013 and Dec. 31, 2012, respectively Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholder’s equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 6 Table of Contents NSP-WISCONSIN AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of NSP-Wisconsin and its subsidiaries as of March 31, 2013 and Dec. 31, 2012; the results of its operations, including the components of net income and comprehensive income, for the three months ended March 31, 2013 and 2012; and its cash flows for the three months ended March 31, 2013 and 2012.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after March 31, 2013 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation.The Dec. 31, 2012 balance sheet information has been derived from the audited 2012 consolidated financial statements included in the NSP-Wisconsin Annual Report on Form 10-K for the year ended Dec. 31, 2012.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the NSP-Wisconsin Annual Report on Form 10-K for the year ended Dec. 31, 2012, filed with the SEC on Feb. 25, 2013.Due to the seasonality of NSP-Wisconsin’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the NSP-Wisconsin Annual Report on Form 10-K for the year ended Dec. 31, 2012, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Adopted Balance Sheet Offsetting — In December 2011, the Financial Accounting Standards Board (FASB) issued Balance Sheet (Topic 210) — Disclosures about Offsetting Assets and Liabilities (Accounting Standards Update (ASU) No. 2011-11), which requires disclosures regarding netting arrangements in agreements underlying derivatives, certain financial instruments and related collateral amounts, and the extent to which an entity’s financial statement presentation policies related to netting arrangements impact amounts recorded to the financial statements.In January 2013, the FASB issued Balance Sheet (Topic 210) – Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities (ASU No. 2013-01) to clarify the specific instruments that should be considered in these disclosures.These disclosure requirements do not affect the presentation of amounts in the consolidated balance sheets, and were effective for annual reporting periods beginning on or after Jan. 1, 2013, and interim periods within those annual reporting periods.NSP-Wisconsin implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 7 for the required disclosures. Comprehensive Income Disclosures — In February 2013, the FASB issued Comprehensive Income (Topic 220)— Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income (ASU No. 2013-02), which requires detailed disclosures regarding changes in components of accumulated other comprehensive income and amounts reclassified out of accumulated other comprehensive income.These disclosure requirements do not change how net income or comprehensive income are presented in the consolidated financial statements.These disclosure requirements were effective for annual reporting periods beginning on or after Dec. 15, 2012, and interim periods within those annual reporting periods.NSP-Wisconsin implemented the disclosure guidance effective Jan. 1, 2013, and the implementation did not have a material impact on its consolidated financial statements.See Note 11 for the required disclosures. 3. Selected Balance Sheet Data (ThousandsofDollars) March 31, 2013 Dec. 31,2012 Accounts receivable, net (a) Accounts receivable $ $ Less allowance for bad debts ) ) $ $ (a) Accounts receivable, net includes $586 due from affiliates as of Dec. 31, 2012. 7 Table of Contents (ThousandsofDollars) March 31, 2013 Dec. 31,2012 Inventories Materials and supplies $ $ Fuel Natural gas $ $ (ThousandsofDollars) March 31, 2013 Dec. 31,2012 Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) $ $ 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 6 to the consolidated financial statements included in NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit — NSP-Wisconsin is a member of the Xcel Energy affiliated group that files a consolidated federal income tax return. The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expired in September 2012.The statute of limitations applicable to Xcel Energy’s 2009 federal income tax return expires in June 2015.In the third quarter of 2012, the Internal Revenue Service (IRS) commenced an examination of tax years 2010 and 2011.As of March 31, 2013, the IRS had not proposed any material adjustments to tax years 2010 and 2011. State Audits — NSP-Wisconsin is a member of the Xcel Energy affiliated group that files consolidated state income tax returns. As of March 31, 2013, NSP-Wisconsin’s earliest open tax year that is subject to examination by state taxing authorities under applicable statutes of limitations is 2008.In the first quarter of 2013, the state of Wisconsin commenced an examination of tax years 2009 through 2011.As of March 31, 2013, no material adjustments had been proposed for these years.There are currently no other state income tax audits in progress. Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefit is as follows: (MillionsofDollars) March 31, 2013 Dec. 31, 2012 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Total unrecognized tax benefit $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (MillionsofDollars) March 31, 2013 Dec. 31, 2012 NOL and tax credit carryforwards $ ) $ ) 8 Table of Contents It is reasonably possible that NSP-Wisconsin’s amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS and state audits progress.As the IRS examination moves closer to completion, it is reasonably possible that the amount of unrecognized tax benefit could decrease up to approximately $1 million. The payable for interest related to unrecognized tax benefits is partially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at March 31, 2013 and Dec. 31, 2012 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of March 31, 2013 or Dec. 31, 2012. 5. Commitments and Contingencies Except as noted below, the circumstances set forth in Notes 10 and 11 to the consolidated financial statements in NSP-Wisconsin’s Annual Report on Form 10-K for the year ended Dec. 31, 2012 appropriately represent, in all material respects, the current status of commitments and contingent liabilities and are incorporated herein by reference.The following include commitments, contingencies and unresolved contingencies that are material to NSP-Wisconsin’s financial position. Guarantees — NSP-Wisconsin provides a guarantee for payment of customer loans related to NSP-Wisconsin’s farm rewiring program.NSP-Wisconsin’s exposure under the guarantee is based upon the net liability under the agreement.The guarantee issued by NSP-Wisconsin limits the exposure of NSP-Wisconsin to a maximum amount stated in the guarantee.The guarantee contains no recourse provisions and requires no collateral. The following table presents the guarantee issued and outstanding for NSP-Wisconsin: (Millions ofDollars) March 31, 2013 Dec. 31, 2012 Guarantee issued and outstanding $ $ Current exposure under the guarantee Environmental Contingencies Ashland Manufactured Gas Plant (MGP) Site — NSP-Wisconsin has been named a potentially responsible party (PRP) for contamination at a site in Ashland, Wis.The Ashland/Northern States Power Lakefront Superfund Site (the Ashland site) includes property owned by NSP-Wisconsin, which was a site previously operated by a predecessor company as a MGP facility (the Upper Bluff), and two other properties: an adjacent city lakeshore park area (Kreher Park), on which an unaffiliated third party previously operated a sawmill and conducted creosote treating operations; and an area of Lake Superior’s Chequamegon Bay adjoining the park (the Sediments). The U.S. Environmental Protection Agency (EPA) issued its Record of Decision (ROD) in 2010, which describes the preferred remedy the EPA has selected for the cleanup of the Ashland site.In 2011, the EPA issued special notice letters identifying several entities, including NSP-Wisconsin, as PRPs, for future remediation at the site.The special notice letters requested that those PRPs participate in negotiations with the EPA regarding how the PRPs intended to conduct or pay for the remediation at the Ashland site.As a result of those settlement negotiations, the EPA agreed to segment the Ashland site into separate areas.The first area (Phase I Project Area) includes soil and groundwater in Kreher Park and the Upper Bluff.The second area includes the Sediments. In October 2012, a settlement among the EPA, the Wisconsin Department of Natural Resources (WDNR), the Bad River and Red Cliff Bands of the Lake Superior Tribe of Chippewa Indians and NSP-Wisconsin was approved by the U.S. District Court for the Western District of Wisconsin.This settlement resolves claims against NSP-Wisconsin for its alleged responsibility for the remediation of the Phase I Project Area.Under the terms of the settlement, NSP-Wisconsin agreed to perform the remediation of the Phase I Project Area, but does not admit any liability with respect to the Ashland site.The settlement reflects a cost estimate for the clean up of the Phase I Project Area of $40 million.The settlement also resolves claims by the federal, state and tribal trustees against NSP-Wisconsin for alleged natural resource damages at the Ashland site, including both the Phase I Project Area and the Sediments.As part of the settlement, NSP-Wisconsin will convey approximately 1,390 acres of land to the State of Wisconsin.Fieldwork to address the Phase I Project Area at the Ashland site began at the end of 2012 and continues in 2013. Negotiations between the EPA and NSP-Wisconsin regarding who will pay or perform the cleanup of the Sediments are ongoing.The EPA’s ROD for the Ashland site includes estimates that the cost of the preferred remediation related to the Sediments is between $63 million and $77 million, with a potential deviation in such estimated costs of up to 50 percent higher to 30 percent lower. In August 2012, NSP-Wisconsin also filed litigation against other PRPs for their share of the cleanup costs for the Ashland site.Trial for this matter has been scheduled for June 2014. 9 Table of Contents At March 31, 2013 and Dec. 31, 2012, NSP-Wisconsin had recorded a liability of $103.8 million and $103.7 million, respectively, for the Ashland site based upon potential remediation and design costs together with estimated outside legal and consultant costs; of which $18.1 million and $20.1 million, respectively, was considered a current liability.NSP-Wisconsin’s potential liability, the actual cost of remediation and the time frame over which the amounts may be paid are subject to change.NSP-Wisconsin also continues to work to identify and access state and federal funds to apply to the ultimate remediation cost of the entire site.Unresolved issues or factors that could result in higher or lower NSP-Wisconsin remediation costs for the Ashland site include the cleanup approach implemented for the Sediments, which party implements the cleanup, the timing of when the cleanup is implemented, potential contributions by other PRPs and whether federal or state funding may be directed to help offset remediation costs at the Ashland site. NSP-Wisconsin has deferred the estimated site remediation costs, as a regulatory asset, based on an expectation that the Public Service Commission of Wisconsin (PSCW) will continue to allow NSP-Wisconsin to recover payments for environmental remediation from its customers.The PSCW has consistently authorized in NSP-Wisconsin rates recovery of all remediation costs incurred at the Ashland site, and has authorized recovery of MGP remediation costs by other Wisconsin utilities.External MGP remediation costs are subject to deferral in the Wisconsin retail jurisdiction and are reviewed for prudence as part of the Wisconsin retail rate case process.Under an existing PSCW policy, utilities have recovered remediation costs for MGPs in natural gas rates, amortized over a four- to six-year period.The PSCW historically has not allowed utilities to recover their carrying costs on unamortized regulatory assets for MGP remediation. In a recent rate case decision, the PSCW recognized the potential magnitude of the future liability for the cleanup at the Ashland site.In December 2012, the PSCW granted an exception to its existing policy at the request of NSP-Wisconsin.The elements of this exception include: 1) approval to begin recovery of estimated Phase 1 Project costs beginning on Jan. 1, 2013; 2) approval to amortize these estimated costs over a ten-year period; and 3) approval to apply a three percent carrying cost to the unamortized regulatory asset.Implementation of this exception will help mitigate the rate impact to natural gas customers and the risk to NSP-Wisconsin from a longer amortization period. Environmental Requirements Cross-State Air Pollution Rule (CSAPR) — In 2011, the EPA issued the CSAPR to address long range transport of particulate matter (PM) and ozone by requiring reductions in sulfur dioxide (SO2) and nitrogen oxide (NOx) from utilities in the eastern half of the United States, including Wisconsin.The CSAPR would have set more stringent requirements than the proposed Clean Air Transport Rule.The rule also would have created an emissions trading program. In August 2012, the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) vacated the CSAPR and remanded it back to the EPA.The D.C. Circuit also stated that the EPA must continue administering the Clean Air Interstate Rule (CAIR) pending adoption of a valid replacement.In October 2012, the EPA, as well as state and local governments and environmental advocates, petitioned the D.C. Circuit to rehear the CSAPR appeal.In January 2013, the D.C. Circuit denied all requests for rehearing.In March 2013, the EPA and a coalition of environmental advocacy groups separately petitioned for U.S. Supreme Court review of the CSAPR decision.It is not known whether the Supreme Court will decide to review the D.C. Circuit’s decision. As the EPA continues administering the CAIR while the CSAPR or a replacement rule is pending, NSP-Wisconsin expects to comply with the CAIR as described below. CAIR — In 2005, the EPA issued the CAIR to further regulate SO2 and NOx emissions.Under the CAIR’s cap and trade structure, companies can comply through capital investments in emission controls or purchase of emission allowances from other utilities making reductions on their systems.NSP-Wisconsin purchased allowances in 2012 and plans to continue to purchase allowances in 2013 to comply with the CAIR.At March 31, 2013, the estimated annual CAIR NOx allowance cost for NSP-Wisconsin did not have a material impact on the results of operations, financial position or cash flows. 10 Table of Contents Legal Contingencies NSP-Wisconsin is involved in various litigation matters that are being defended and handled in the ordinary course of business.The assessment of whether a loss is probable or is a reasonable possibility, and whether the loss or a range of loss is estimable, often involves a series of complex judgments about future events.Management maintains accruals for such losses that are probable of being incurred and subject to reasonable estimation.Management is sometimes unable to estimate an amount or range of a reasonably possible loss in certain situations, including but not limited to when (1) the damages sought are indeterminate, (2) the proceedings are in the early stages, or (3) the matters involve novel or unsettled legal theories.In such cases, there is considerable uncertainty regarding the timing or ultimate resolution of such matters, including a possible eventual loss.For current proceedings not specifically reported herein, management does not anticipate that the ultimate liabilities, if any, arising from such current proceedings would have a material effect on NSP-Wisconsin’s financial statements.Unless otherwise required by GAAP, legal fees are expensed as incurred. Environmental Litigation Native Village of Kivalina vs. Xcel Energy Inc. et al. — In February 2008, the City and Native Village of Kivalina, Alaska, filed a lawsuit in the U.S. District Court for the Northern District of California against Xcel Energy and 23 other utility, oil, gas and coal companies.Plaintiffs claim that defendants’ emission of carbon dioxide (CO2) and other greenhouse gases contribute to global warming, which is harming their village.Xcel Energy believes the claims asserted in this lawsuit are without merit and joined with other utility defendants in filing a motion to dismiss in June 2008.In October 2009, the U.S. District Court dismissed the lawsuit on constitutional grounds.In November 2009, plaintiffs filed a notice of appeal to the U.S. Court of Appeals for the Ninth Circuit (Ninth Circuit).In October 2012, the Ninth Circuit affirmed the U.S. District Court’s dismissal and subsequently rejected plaintiffs’ request for rehearing.Plaintiffs subsequently filed a petition for review with the United States Supreme Court. It is unknown whether the United States Supreme Court will grant this petition.The amount of damages claimed by plaintiffs is unknown, but likely includes the cost of relocating the Village of Kivalina.Plaintiffs’ alleged relocation is estimated to cost between $95 million to $400 million.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. Comer vs. Xcel Energy Inc. et al. — In May 2011, less than a year after their initial lawsuit was dismissed, plaintiffs in this purported class action lawsuit filed a second lawsuit against more than 85 utility, oil, chemical and coal companies in the U.S. District Court in Mississippi.The complaint alleges defendants’ CO2 emissions intensified the strength of Hurricane Katrina and increased the damage plaintiffs purportedly sustained to their property.Plaintiffs base their claims on public and private nuisance, trespass and negligence.Among the defendants named in the complaint are Xcel Energy Inc., SPS, PSCo, NSP-Wisconsin and NSP-Minnesota.The amount of damages claimed by plaintiffs is unknown.The defendants believe this lawsuit is without merit and filed a motion to dismiss the lawsuit.In March 2012, the U.S. District Court granted this motion for dismissal.In April 2012, plaintiffs appealed this decision to the U.S. Court of Appeals for the Fifth Circuit.Oral arguments occurred in May 2013.It is uncertain when the Fifth Circuit will issue its decision.Although Xcel Energy believes the likelihood of loss is remote based primarily on existing case law, it is not possible to estimate the amount or range of reasonably possible loss in the event of an adverse outcome of this matter.No accrual has been recorded for this matter. 6. Borrowings and Other Financing Instruments Commercial Paper — NSP-Wisconsin meets its short-term liquidity requirements primarily through the issuance of commercial paper and borrowings under its credit facility.Commercial paper outstanding for NSP-Wisconsin was as follows: (Amounts in Millions, Except Interest Rates) Three Months Ended March 31, 2013 Twelve Months Ended Dec. 31, 2012 Borrowing limit $ $ Amount outstandingat period end 21 39 Average amount outstanding 24 61 Maximum amount outstanding 46 Weighted average interest rate, computed on a daily basis 0.34 % 0.39 % Weighted average interest rate at period end Letters of Credit— NSP-Wisconsin may use letters of credit, generally with terms of one-year, to provide financial guarantees for certain operating obligations.At March 31, 2013 and Dec. 31, 2012, there were no letters of credit outstanding. 11 Table of Contents Credit Facility — In order to use its commercial paper program to fulfill short-term funding needs, NSP-Wisconsin must have a revolving credit facility in place at least equal to the amount of its commercial paper borrowing limit and cannot issue commercial paper in an aggregate amount exceeding available capacity under this credit facility.The line of credit provides short-term financing in the form of notes payable to banks, letters of credit and back-up support for commercial paper borrowings. At March 31, 2013, NSP-Wisconsin had the following committed credit facility available (in millions of dollars): Credit Facility(a) Drawn (b) Available $ $ $ (a) Credit facility expires in July 2017. (b) Includes outstanding commercial paper. All credit facility bank borrowings, outstanding letters of credit and outstanding commercial paper reduce the available capacity under the credit facility.NSP-Wisconsin had no direct advances on the credit facility outstanding at March 31, 2013 and Dec. 31, 2012. Other Short-Term Borrowings — The following table presents the notes payable of Clearwater Investments, Inc., a NSP-Wisconsin subsidiary, to Xcel Energy Inc.: (Amounts in Millions, Except Interest Rates) March 31, 2013 Dec. 31, 2012 Notes payable to affiliates $ $ Weighted average interest rate 0.33 % 0.33 % 7. Fair Value of Financial Assets and Liabilities Fair Value Measurements The accounting guidance for fair value measurements and disclosures provides a single definition of fair value and requires certain disclosures about assets and liabilities measured at fair value.A hierarchical framework for disclosing the observability of the inputs utilized in measuring assets and liabilities at fair value is established by this guidance. The three levels in the hierarchy are as follows: Level 1 — Quoted prices are available in active markets for identical assets or liabilities as of the reporting date.The types of assets and liabilities included in Level 1 are highly liquid and actively traded instruments with quoted prices. Level 2 — Pricing inputs are other than quoted prices in active markets, but are either directly or indirectly observable as of the reporting date.The types of assets and liabilities included in Level 2 are typically either comparable to actively traded securities or contracts or priced with discounted cash flow or option pricing models using highly observable inputs. Level 3 — Significant inputs to pricing have little or no observability as of the reporting date.The types of assets and liabilities included in Level 3 are those valued with models requiring significant management judgment or estimation. Specific valuation methods include the following: Cash equivalents— The fair values of cash equivalents are generally based on cost plus accrued interest; money market funds are measured using quoted net asset values. Interest rate derivatives — The fair values of interest rate derivatives are based on broker quotes that utilize current market interest rate forecasts. Commodity derivatives — The methods used to measure the fair value of commodity derivative forwards and options utilize forward prices and volatilities, as well as pricing adjustments for specific delivery locations, and are generally assigned a Level 2.When contractual settlements extend to periods beyond those readily observable on active exchanges or quoted by brokers, the significance of the use of less observable forecasts of long-term forward prices and volatilities on a valuation is evaluated, and may result in Level 3 classification. Derivative Instruments Fair Value Measurements NSP-Wisconsin enters into derivative instruments, including forward contracts, futures, swaps and options, to manage risk in connection with changes in interest rates and utility commodity prices. 12 Table of Contents Interest Rate Derivatives — NSP-Wisconsin enters into various instruments that effectively fix the interest payments on certain floating rate debt obligations or effectively fix the yield or price on a specified benchmark interest rate for an anticipated debt issuance for a specific period.These derivative instruments are generally designated as cash flow hedges for accounting purposes. At March 31, 2013, accumulated other comprehensive loss related to interest rate derivatives included $0.1 million of net losses expected to be reclassified into earnings during the next 12 months as the related hedged interest rate transactions impact earnings. There were immaterial pre-tax losses related to interest rate derivatives reclassified from accumulated other comprehensive loss into earnings during the three months ended March 31, 2013 and 2012. Commodity Derivatives — NSP-Wisconsin may enter into derivative instruments to manage variability of future cash flows from changes in commodity prices in its electric and natural gas operations, including the sale of natural gas or the purchase of natural gas for resale. The following table details the gross notional amounts of commodity forwards and options at March 31, 2013 and Dec. 31, 2012: (Amounts in Thousands) (a)(b) March 31, 2013 Dec. 31, 2012 Million British thermal units (MMBtu) of natural gas - 53 (a) Amounts are not reflective of net positions in the underlying commodities. (b) Notional amounts for options are included on a gross basis, but are weighted for the probability of exercise. Consideration of Credit Risk and Concentrations —NSP-Wisconsin continuously monitors the creditworthiness of the counterparties to its interest rate and commodity derivative contracts prior to settlement, and assesses each counterparty’s ability to perform on the transactions set forth in the contracts.Given this assessment, as well as an assessment of the impact of NSP-Wisconsin’s own credit risk when determining the fair value of derivative liabilities, the impact of considering credit risk was immaterial to the fair value of commodity derivatives presented in the consolidated balance sheets. NSP-Wisconsin employs additional credit risk control mechanisms when appropriate, such as letters of credit, parental guarantees, standardized master netting agreements and termination provisions that allow for offsetting of positive and negative exposures.Credit exposure is monitored and, when necessary, the activity with a specific counterparty is limited until credit enhancement is provided. Financial Impact of Qualifying Cash Flow Hedges — The impact of qualifying interest rate cash flow hedges on NSP-Wisconsin’s accumulated other comprehensive loss, included as a component of common stockholder’s equity and in the consolidated statement of comprehensive income, is detailed in the following table: Three Months Ended March 31 (ThousandsofDollars) Accumulated other comprehensive loss related to cash flow hedges at Jan.1 $ ) $ ) After-tax net realized losses on derivative transactions reclassified into earnings 19 19 Accumulated other comprehensive loss related to cash flow hedges at March 31 $ ) $ ) During the three months ended March 31, 2012, changes in the fair value of natural gas commodity derivatives resulted in net losses of $0.4 million, recognized as regulatory assets and liabilities.For the three months ended March 31, 2013, changes in the fair value of natural gas commodity derivatives resulted in immaterial net gains recognized as regulatory assets and liabilities.The classification as a regulatory asset or liability is based on commission approved regulatory recovery mechanisms. Natural gas commodity derivatives settlement losses of $2.9 million were recognized during the three months ended March 31, 2012, and were subject to purchased natural gas cost recovery mechanisms, which result in reclassifications of derivative settlement gains and losses out of income to a regulatory asset or liability, as appropriate.Such losses for the three months ended March 31, 2013 were immaterial. NSP-Wisconsin had no derivative instruments designated as fair value hedges during the three months ended March 31, 2013 and 2012. 13 Table of Contents Recurring Fair Value Measurements — There were no recognized recurring fair value measurements at March 31, 2013.The following table presents, for each of the fair value hierarchy levels, NSP-Wisconsin’s liabilities measured at fair value on a recurring basis at Dec. 31, 2012: Dec. 31, 2012 Fair Value (ThousandsofDollars) Level1 Level2 Level3 Fair Value Total Counterparty Netting (a) Total (b) Current derivative liabilities Natural gas commodity $
